         Case 5:12-cv-01341-G Document 545 Filed 08/02/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF OKLAHOMA


 In re SANDRIDGE ENERGY, INC.
 SECURITIES LITIGATION
                                               Case No. 12-cv-1341-G


 This Document Relates To:


             ALL ACTIONS.



 JOINT STIPULATION AND MOTION TO STAY OUTSTANDING MOTIONS
AND DEADLINES AS TO DEFENDANTS JAMES BENNETT AND MATTHEW
GRUBB AND TO SET DATE FOR PRELIMINARY SETTLEMENT APPROVAL
                          MOTION

      Defendants James Bennett and Matthew Grubb and Lead Plaintiffs Laborers Trust

Fund for Northern Nevada, Construction Laborers Pension Trust of Greater St. Louis, and

Angelica Galkin (“Lead Plaintiffs”), by and through their undersigned counsel, submit the

following stipulation and jointly move the Court to stay all pending motions and

outstanding case deadlines applicable to Messrs. Bennett and Grubb, and to set a date for

Lead Plaintiffs to file a motion for preliminary approval of a proposed settlement

agreement between Messrs. Bennett and Grubb (together, the “Parties”).

                       STIPULATION AND JOINT MOTION

      WHEREAS, on December 21, 2016, Lead Plaintiffs filed a Third Consolidated

Amended Complaint for Violations of the Federal Securities Laws (ECF No. 225);



                                           1
          Case 5:12-cv-01341-G Document 545 Filed 08/02/21 Page 2 of 5




       WHEREAS, on February 2, 2018, Lead Plaintiffs filed a Motion for Class

Certification (ECF No. 268);

       WHEREAS, on September 30, 2019, the Court entered an Order granting Lead

Plaintiffs’ Motion for Class Certification and certifying a class under Federal Rule of Civil

Procedure 23(a) and (b)(3) (ECF No. 453);

       WHEREAS, pending before the Court are numerous Outstanding Motions, as

defined in the Court’s Twelfth Amended Scheduling Order (ECF No. 531), including, inter

alia, Messrs. Bennett and Grubb’s Motion for Summary Judgment (ECF No. 479); as well

as Defendants’ Motion for Reconsideration Under Rule 54(b) (ECF No. 483) and multiple

Daubert motions to exclude expert testimony (ECF Nos. 475, 487);

       WHEREAS, the Parties participated in an in-person mediation with Judge Layn R.

Phillips on December 13, 2019, and continued settlement discussions thereafter;

       WHEREAS, on June 7, 2021, Lead Plaintiffs and Defendant Tom L. Ward filed a

Stipulation and Joint Motion to stay outstanding motions and deadlines as to Mr. Ward and

to set a date for Lead Plaintiffs’ preliminary settlement approval motion;

       WHEREAS, the Parties have now reached an agreement in principle to settle all

claims asserted against Messrs. Bennett and Grubb, subject to, among other items,

definitive documentation and the Court’s approval, and Messrs. Bennett and Grubb request

to join in Mr. Ward’s motion to stay;

       WHEREAS, the Parties are continuing to formalize the final terms of the

settlement;



                                             2
         Case 5:12-cv-01341-G Document 545 Filed 08/02/21 Page 3 of 5




    NOW THEREFORE, MESSRS. BENNETT AND GRUBB AND LEAD
PLAINTIFFS HEREBY STIPULATE AND MOVE THE COURT TO ISSUE THE
                     FOLLOWING ORDER:

   1. Messrs. Bennett and Grubb’s motion for summary judgment, and all other

      Outstanding Motions and pending deadlines with respect to Messrs. Bennett and

      Grubb, are stayed;

   2. Lead Plaintiffs will move for preliminary approval of the settlement on or before

      September 1, 2021 or, if unable to do so by that date, Lead Plaintiffs will file a

      further stipulation requesting additional time to seek preliminary settlement

      approval.

IT IS SO STIPULATED

Dated: August 2, 2021                   Respectfully submitted,

                                        CROWE & DUNLEVY

                                        /s/ Evan G.E. Vincent
                                        Evan G.E. Vincent, OBA #22325
                                        (Signed by filing Attorney with permission of
                                        Attorney)
                                        evan.vincent@crowedunlevy.com
                                        324 North Robinson Avenue Suite 100
                                        Oklahoma City, OK 73102
                                        (405) 239-6696

                                        COVINGTON & BURLING LLP
                                        Mark P. Gimbel (pro hac vice)
                                        mgimbel@cov.com
                                        C. William Phillips (pro hac vice)
                                        cphillips@cov.com
                                        The New York Times Building
                                        620 Eighth Avenue
                                        New York, NY 10018-1405
                                        (212) 841-1000


                                          3
         Case 5:12-cv-01341-G Document 545 Filed 08/02/21 Page 4 of 5




                                    Attorneys for Defendants James D. Bennett and
                                    Matthew K. Grubb


Dated: August 2, 2021               Respectfully submitted,

                                    ROBBINS GELLER RUDMAN & DOWD
                                    LLP

                                     /s/ Evan J. Kaufman_________________
                                    Evan J. Kaufman (admitted pro hac vice)
                                    (Signed by filing Attorney with permission of
                                    Attorney)
                                    ekaufman@rgrdlaw.com
                                    Samuel H. Rudman (admitted pro hac vice)
                                    srudman@rgrdlaw.com
                                    Christopher T. Gilroy (admitted pro hac vice)
                                    cgilroy@rgrdlaw.com
                                    58 South Service Road, Suite 200
                                    Melville, NY 11747
                                    631/367-7100

                                    Class Counsel

                                    DERRYBERRY & NAIFEH, LLP
                                    Darren B. Derryberry (OBA No. 14542)
                                    dderryberry@derryberrylaw.com
                                    4800 North Lincoln Blvd.
                                    Oklahoma City, OK 73105
                                    405/708-6784

                                    Liaison Counsel for Plaintiffs

                                    HAEGGQUIST & ECK, LLP
                                    Amber L. Eck
                                    ambere@haelaw.com
                                    225 Broadway, Suite 2050
                                    San Diego, CA 92101
                                    619/342-8000

                                    Additional Plaintiffs’ Counsel



                                      4
         Case 5:12-cv-01341-G Document 545 Filed 08/02/21 Page 5 of 5




                            CERTIFICATE OF SERVICE

      I hereby certify that on August 2, 2021, I electronically transmitted the attached

Joint Stipulation and Motion to Stay Outstanding Motions and Deadlines as to Defendants

James Bennett and Matthew Grubb and to Set Date for Preliminary Settlement Approval

Motion using the ECF system for filing, which will send notification of such filing to all

counsel registered through the ECF System.



                                                 /s/ Evan G.E. Vincent




                                             5
